DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 27-49 are pending.
	The prior art submitted on 1/21/21 and 3/14/19 has been considered.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 27-46, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patrik Jagenstedt et al. (WO 2016/087998 A2, applicant’s submitted IDS document).
	As per claim 27, Patrik Jagenstedt et al. disclose a robotic vehicle comprising: a first chassis platform comprising a first wheel assembly; a second chassis platform comprising a second wheel assembly, the first and second chassis platforms being spaced apart from each other; a linkage operably coupled to the first chassis platform and the second chassis platform, such that the linkage is fixed relative to the first chassis platform, and such that the second chassis platform is rotatable relative to the first chassis platform, wherein the second chassis platform comprises a turning axis (see at least page 2, lines 1-22); an electric brake disposed proximate to a turning shaft of the linkage, the electric brake being selectively applied by processing circuitry to resist turning of the second chassis platform about the turning axis and being selectively released to allow the second chassis platform to turn about the turning axis (see at least pages 19-20, lines 22-13); wherein the robotic vehicle is configured to operate in: a first mode, wherein the electric brake is configured to unlock the linkage, thus allowing for rotation of the second chassis platform about the turning axis, and a second mode, wherein the electric brake is configured to lock the linkage, thus preventing rotation of the second chassis platform about the turning axis (see at least page 5, lines 19-25 disclose the electric brake may be released when the mower is changing the turn angle and applied when the turn angle, including straight, is achieved, limiting or preventing unintentional turning of the mower during operation; and pages 16-17, lines 27-26 disclose the electric brake 262 may be applied to lock the turning shaft 422 and/or the turning shaft extension 420 at a particular turning angle based on information indicating the current turning angle as determined by the angle sensor 190…….When driving straight or otherwise attempting to maintain a particular turning angle, the electric brake 262 may be applied, e.g., under the control of the control circuitry 12, to prevent further rotation about the turning axis 400), whereby the processing circuitry is configured to obtain information of an initial turning indicator indicative of a change from an initial travelling direction of the robotic vehicle, whereby the processing circuitry is further configured to switch operating mode for the robotic vehicle upon obtaining information of said initial turning indicator, wherein the traveling direction is a curved or straight line of travel, wherein the processing circuitry is configured to upon obtaining the initial turning indicator switch operating mode for the robotic vehicle from the second mode to the first mode (see at least pages 16-17, lines 27-26 disclose the electric brake 262 may be applied to lock the turning shaft 422 and/or the turning shaft extension 420 at a particular turning angle based on information indicating the current turning angle as determined by the angle sensor 190…….When driving straight or otherwise attempting to maintain a particular turning angle, the electric brake 262 may be applied, e.g., under the control of the control circuitry 12, to prevent further rotation about the turning axis 400).
	As per claim 28, Patrik Jagenstedt et al. disclose the first mode is a turning mode and the second mode is a straight traveling mode (see at least page 5, lines 19-25; and pages 16-17, lines 27-26).
	As per claim 29, Patrik Jagenstedt et al. disclose the initial turning indicator is obtained from a turning instruction to be executed by the robotic vehicle (see at least pages 16-17, lines 27-26 disclose the electric brake 262 may be applied to lock the turning shaft 422 and/or the turning shaft extension 420 at a particular turning angle based on information indicating the current turning angle as determined by the angle sensor 190).
	As per claim 30, Patrik Jagenstedt et al. disclose the robotic vehicle further comprises a sensor configured to communicate with the processing circuitry and obtain the initial turning indicator through detection of a turning indicator value (see at least pages 16-17, lines 27-26 disclose the electric brake 262 may be applied to lock the turning shaft 422 and/or the turning shaft extension 420 at a particular turning angle based on information indicating the current turning angle as determined by the angle sensor 190).
	As per claim 31, Patrik Jagenstedt et al. disclose the robotic vehicle further comprises a gyroscope, and wherein the initial turning indicator is at least in part obtained from the gyroscope (see at least pages 10-11, lines 23-10 disclose various sensors to determine vehicle speed/direction, vehicle orientation; and page 16, lines 17-30 disclose the angle sensor determine the turning angle).
	As per claim 32, Patrik Jagenstedt et al. disclose the processing circuitry is configured to adjust the steering of second wheel assembly to keep the robotic vehicle in the initial travelling direction (see at least pages 16-17, lines 27-26).
	As per claims 33-34, Patrik Jagenstedt et al. disclose the turning indicator configured to be detected by the sensor is the alignment of the first and second chassis platform in relation to each other and the turning indicator value is a change in an alignment value collected from said sensor; wherein the alignment value detected by the sensor is a change in turning angle about the turning axis of the second chassis platform in relation to the first chassis platform (see at least pages 16-17, lines 17-26).
	As per claims 35-36, Patrik Jagenstedt et al. disclose the turning shaft is mounted to the second chassis platform via a pivot bearing configured to allow pivoting about a pivot axis substantially perpendicular to the turning axis, wherein the pivot bearing is a ball bearing (see at least pages 15-16, lines 20-26).
	As per claim 37, Patrik Jagenstedt et al. disclose the electric brake is configured to lock the rotation of the linkage by locking the rotation of the turning shaft and said electric brake further comprises a brake disc configured to engage the electric brake (see at least pages 16-17, lines 27-32).
	As per claims 38-41, Patrik Jagenstedt et al. disclose the electric brake comprises an electromagnet configured to engage the brake disc when applied; wherein the brake disc and electromagnet comprises an electropermanent magnet; wherein the brake disk is a soft magnet; wherein response to the electromagnet being energized a magnetic field is reversed (see at least page 2, lines 11-22; and pages 19-20, lines 22-13).
	As per claim 42, Patrik Jagenstedt et al. disclose the brake disc is adapted to be connected to a guide rod allowing the brake disc to travel in response to the application of the electric brake, toward the electric brake, and in response the release of the electric brake, away from the electric brake (see at least  page 18, lines 7-15).
	As per claim 43, Patrik Jagenstedt et al. disclose the electric brake is deenergized when applied and energized when released (see at least page 20, lines 14-17).
	As per claim 44, Patrik Jagenstedt et al. disclose the robotic vehicle is an all wheel driven vehicle with articulated rear wheel steering (see at least pages 11-12, lines 18-3).
	Claims 45-46, are method claims corresponding to robotic vehicle claim 27 above.  Therefore, they are rejected for the same rationales set forth as above.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 47-49, are rejected under 35 U.S.C. 103 as being unpatentable over Patrik Jagenstedt et al. (WO 2016/087998 A2, applicant’s submitted IDS document).
	As per claims 47, and 49, Patrik Jagenstedt et al. disclose the step of obtaining information of the initial turning indicator comprises obtaining the initial turning indicator through detection of a turning indicator value via a sensor and wherein the step of switching operating mode for the robotic vehicle comprises switching the operating mode for the robotic vehicle from the first mode to the second mode when the turning indicator value is above a turning indicator threshold value (see at least pages 16-17, lines 17-26).  Patrik Jagenstedt et al. do not explicitly disclose switching the operating mode for the robotic vehicle from the second mode to the first mode after a period of time tswitch, wherein the time period tswitch is between 1 and 10 seconds.  However, this is just an engineering design choice.  It would have been obvious before the effective filing date of the claimed invention pertains to modify the teach of Patrik Jagenstedt et al. by combining switching the operating mode for the robotic vehicle from the second mode to the first mode after a period of time tswitch, and the time period tswitch is between 1 and 10 seconds, for controlling and monitoring robotic vehicle effectively.
	As per claim 48, Patrik Jagenstedt et al. disclose the turning indicator threshold value is a change in turning angle about the turning axis of the second chassis platform in relation to the first chassis platform is between 1 and 10 degrees (see at least page 17, lines 9-26).
				Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Moukhouse et al. (10988033)
	. Outa et al. (9321306)
	. He et al. (US 2012/0161497 A1)
	. Leone et al. (US 2007/0205029 A1)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/Primary Examiner, Art Unit 3664